PUNK, J.
If the agreement was as claimed by defendant, then plaintiffs are not entitled to an injunction and have waived their right thereto and are therefore estopped from making any complaint concerning the building now on said lot, which is perhaps 60% completed.
While there is some direct conflict in the evidence as to just what was said between 'the parties, the evidence on behalf of the plaintiffs in some particulars, including 'some of .the acts and conduct of the plaintiffs and their then attoreny, tend to corroborate the claim of the defendant.
A careful consideration of all the evidence taken in the court below and in this court, and all reasonable inferences to be drawn therefrom, leads us to the conclusion that the plaintiffs did agree with the defendant to withdraw' any objection to the erection of the building now partially completed on the lot in question, and that the contentions of defendant are sustained by clear and unequivocal evidence.
We therefore find that, so far as the plaintiffs in this case are concerned, they are estopped from making any complaint concerning, the erection of the building now being constructed on the lot in question, because it is not strictly in accordance with the restrictions placed upon said lot.
A decree may be drawn accordingly.
Washburn, P J, and Pardee, J concur.